Citation Nr: 0924833	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008).  Diagnostic Code 7522 provides a 
20 percent rating for deformity of the penis with loss of 
erectile power.  

The Veteran was afforded a VA examination in May 2005 in 
connection with this current claim; however, based on a 
review of the record, the Board finds that another 
examination is necessary.  Physical examination at that time 
revealed no deformity, ulceration or drainage of the penis 
and testicles were normal in size and consistency.  

In an October 2005 letter, the Veteran's private physician 
noted that there was a 1.5 cm. palpable plaque at the base of 
the penis and the diagnoses included Peyronie's disease and 
erectile dysfunction.  

VA treatment records include a November 2005 chart entry in 
which the Veteran complained that he "almost has to squat to 
urinate because of the deformity of the penis."  

The diagnosis of Peyronie's disease and the Veteran's 
complaint of a penile deformity are dated after the VA 
examination.  In denying the claim for increase, the RO 
commented that the cause of Peyronie's disease is unknown and 
it is not shown to be related to the Veteran's service-
connected erectile dysfunction.  Neither the Board nor the RO 
can rely and its own unsubstantiated medical opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, another 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers who have treated 
him for his service-connected erectile 
dysfunction since May 2005. 

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the severity of his service-
connected erectile dysfunction.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Based on the examination 
and review of the record, the examiner 
should answer the following questions:   
 
Does the Veteran have a penile deformity 
in addition to loss of erectile power?  

If yes, what is the cause of the penile 
deformity?  

If the cause of the penile deformity is 
Peyronie's disease, is it at least as 
likely as not that the Peyronie's disease 
is caused or aggravated by the service-
connected erectile dysfunction?  

A complete rationale for any opinion 
expressed should be included in the 
report. 

2.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO 
is satisfied that the record is complete 
the claim should be readjudicated by the 
AMC/RO.  If the claim is still denied the 
AMC/RO must furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.       

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




